Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed December 21, 2020 and January 06, 2021. Claims 1, 21-49 are still pending in the present application. This Action is made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 21, 2020 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 21-25, 28-33, 36-41 and 44-47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freda et al. (US 2019/0320467, hereinafter Freda).
Regarding claim 1, Freda teaches a method for wireless communication (abstract), comprising: 
determining, by a user equipment, whether to transmit a first type of random access transmission for a four-step random access procedure or to transmit a second type of random access transmission for a two-step random access procedure based at least in part on a channel condition 
wherein the first type of random access transmission for the four-step random access procedure includes a first preamble (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. initiate a 4 -step procedure (i.e. transmit only preamble) – par [0284]), 
wherein the second type of random access transmission for the two-step random access procedure includes a second preamble and a random access message (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. Repeat the first step of the 2 -step process utilizing the same preamble, preamble resources and/or data resources; (iii) increase transmission power on preamble and/or data transmission – par [0284]); and 
transmitting, by the user equipment, the first type of random access transmission for the four-step random access procedure or the second preamble of the second type of random access transmission for the two-step random access procedure within a random access channel portion of a slot (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACG depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).  
Regarding claim 21,  Freda teaches claim 1 and further teaches wherein the channel condition is based on whether a measured signal parameter satisfies a threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 22,  Freda teaches claim 21 and further teaches wherein the first type of random access transmission for the four-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter not satisfying the threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 23,  Freda teaches claim 21 and further teaches wherein the second type of random access transmission for the two-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter satisfying the threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 24,  Freda teaches claim 21 and further teaches wherein the second preamble occupies one unit, of a grid of units, and the random access message occupies one unit of the grid of units (FIG. 7).
Regarding claim 25,  Freda teaches claim 24 and further teaches wherein the second type of random access transmission includes a plurality of random access messages; and wherein each of the plurality of random access messages occupies a different unit of the grid of units (FIG. 7).
Regarding claim 28,  Freda teaches a device for wireless communication, comprising: memory; and one or more processors coupled to the memory (WTRU 102 –FIG. 1B), the memory and the one or more processors configured to:
 determine whether to transmit a first type of random access transmission for a four-step random access procedure or to transmit a second type of random access transmission for a two-step random access procedure within a random access channel portion of a slot based at least in part on a channel condition (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]),, 
wherein the first type of random access transmission for the four-step random access procedure includes a first preamble (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. initiate a 4 -step procedure (i.e. transmit only preamble) – par [0284]), 
wherein the second type of random access transmission for the two-step random access procedure includes a second preamble and a random access message (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. Repeat the first step of the 2 -step process utilizing the same preamble, preamble resources and/or data resources; (iii) increase transmission power on preamble and/or data transmission – par [0284]); and 
transmit the first type of random access transmission for the four-step random access procedure or the second preamble of the second type of random access transmission for the two-step random access procedure within a random access channel portion of a slot (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACG depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 29,  Freda teaches claim 28 and further teaches wherein the channel condition is based on whether a measured signal parameter satisfies a threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 30,  Freda teaches claim 29 and further teaches wherein the first type of random access transmission for the four-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter not satisfying the threshold. (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 31,  Freda teaches claim 29 and further teaches wherein the second type of random access transmission for the two-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter satisfying the threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 32,  Freda teaches claim 28 and further teaches wherein the second preamble occupies one unit, of a grid of units, and the random access message occupies one unit of the grid of units (FIG. 7).
Regarding claim 33,  Freda teaches claim 32 and further teaches wherein the second type of random access transmission includes a plurality of random access messages; and wherein each of the plurality of random access messages occupies a different unit of the grid of units (FIG. 7).
Regarding claim 36, Freda teaches an apparatus for wireless communication, comprising: 
means for determining whether to transmit a first type of random access transmission for a four-step random access procedure or to transmit a second type of random access transmission for a two-step random access procedure within a random access channel portion of a slot based at least in part on a channel condition (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy 
wherein the first type of random access transmission for the four-step random access procedure includes a first preamble (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. initiate a 4 -step procedure (i.e. transmit only preamble) – par [0284]), 
wherein the second type of random access transmission for the two-step random access procedure includes a second preamble and a random access message (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. Repeat the first step of the 2 -step process utilizing the same preamble, preamble resources and/or data resources; (iii) increase transmission power on preamble and/or data transmission – par [0284]); and 
means for transmitting the first type of random access transmission for the four-step random access procedure or the second preamble of the second type of random access transmission for the two-step random access procedure within a random access channel portion of a slot (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACG depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 37,  Freda teaches claim 36 and further teaches wherein the channel condition is based on whether a measured signal parameter satisfies a threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 38,  Freda teaches claim 37 and further teaches wherein the first type of random access transmission for the four-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter not satisfying the threshold. (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 39,  Freda teaches claim 37 and further teaches wherein the second type of random access transmission for the two-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter satisfying the threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 40,  Freda teaches claim 36 and further teaches wherein the second preamble occupies one unit, of a grid of units, and the random access message occupies one unit of the grid of units (FIG. 7).
Regarding claim 41,  Freda teaches claim 40 and further teaches wherein the second type of random access transmission includes a plurality of random access messages; and wherein each of the plurality of random access messages occupies a different unit of the grid of units (FIG. 7).
Regarding claim 44,  Freda teaches a non-transitory computer-readable medium storing instructions for wireless communication, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors (WTRU 102 –FIG. 1B, par [410]),  to: 
determine whether to transmit a first type of random access transmission for a four-step random access procedure or to transmit a second type of random access transmission for a two-step random access procedure within a random access channel portion of a slot based at least in part on a channel condition (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]), 
wherein the first type of random access transmission for the four-step random access procedure includes a first preamble (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. Initiate a 4 -step procedure (i.e. transmit only preamble) – par [0284]), 
wherein the second type of random access transmission for the two-step random access procedure includes a second preamble and a random access message (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. Repeat the first step of the 2 -step process utilizing the same preamble, preamble resources and/or data resources; (iii) increase transmission power on preamble and/or data transmission – par [0284]); and 
transmit the first type of random access transmission for the four-step random access procedure or the second preamble and the second type of random access transmission for the two-step random access procedure within a random access channel portion of slot (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACG depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 45,  Freda teaches claim 44 and further teaches wherein the channel condition is based on whether a measured signal parameter satisfies a threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or 
Regarding claim 46,  Freda teaches claim 45 and further teaches wherein the first type of random access transmission for the four-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter not satisfying the threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 47,  Freda teaches claim 45 and further teaches wherein the second type of random access transmission for the two-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter satisfying the threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26, 27, 34, 35, 42, 43, 48 and 49are rejected under 35 U.S.C. 103 as being unpatentable over Freda in view of  Chun et al. (US 2013/0223331, hereinafter Chun). 
Regarding claim 26,  Freda teaches claim 21 and but fails to teach wherein the first type of random access transmission and the second type of random access transmission are allocated separate.
However, Chun teaches wherein the first type of random access transmission (Pr tiles - FIG. 7) and the second type of random access transmission are allocated separate (Pr tiles and M tiles – FIG. 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chun to allow efficient random access based communications (par [0025]).
Regarding claim 27,  Freda teaches claim 1 and but fails to teach wherein the first type of random access transmission and the second type of random access transmission are allocated shared resources of the random access channel portion of the slot.
However, Chun teaches wherein the first type of random access transmission and the second type of random access transmission are allocated shared resources of the random access channel portion of the slot (Pr tiles  – FIG. 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chun to allow efficient random access based communications (par [0025]).
Regarding claim 34,  Freda teaches claim 28 and but fails to teach wherein the first type of random access transmission and the second type of random access transmission are allocated separate.
However, Chun teaches wherein the first type of random access transmission (Pr tiles - FIG. 7) and the second type of random access transmission are allocated separate (Pr tiles and M tiles – FIG. 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chun to allow efficient random access based communications (par [0025]).
Regarding claim 35,  Freda teaches claim 28 and but fails to teach wherein the first type of random access transmission and the second type of random access transmission are allocated shared resources of the random access channel portion of the slot..
However, Chun teaches wherein the first type of random access transmission and the second type of random access transmission are allocated shared resources of the random access channel portion of the slot (Pr tiles  – FIG. 7).

Regarding claim 42,  Freda teaches claim 36 and but fails to teach wherein the first type of random access transmission and the second type of random access transmission are allocated separate resources of the random access channel portion of the slot.
However, Chun teaches wherein the first type of random access transmission (Pr tiles - FIG. 7) and the second type of random access transmission are allocated separate resources of the random access channel portion of the slot (Pr tiles and M tiles – FIG. 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chun to allow efficient random access based communications (par [0025]).
Regarding claim 43,  Freda teaches claim 36 and but fails to teach wherein the first type of random access transmission and the second type of random access transmission are allocated shared resources of the random access channel portion of the slot.
However, Chun teaches wherein the first type of random access transmission and the second type of random access transmission are allocated shared resources of the random access channel portion of the slot (Pr tiles  – FIG. 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chun to allow efficient random access based communications (par [0025]).
Regarding claim 48,  Freda teaches claim 44 and but fails to teach wherein the first type of random access transmission and the second type of random access transmission are allocated separate resources of the random access channel portion of the slot.
wherein the first type of random access transmission (Pr tiles - FIG. 7) and the second type of random access transmission are allocated separate resources of the random access channel portion of the slot (Pr tiles and M tiles – FIG. 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chun to allow efficient random access based communications (par [0025]).
Regarding claim 49,  Freda teaches claim 44 and but fails to teach wherein the first type of random access transmission and the second type of random access transmission are allocated shared resources of the random access channel portion of the slot.
However, Chun teaches wherein the first type of random access transmission and the second type of random access transmission are allocated shared resources of the random access channel portion of the slot (Pr tiles  – FIG. 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Chun to allow efficient random access based communications (par [0025]).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 21-49 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/QUOC THAI N VU/               Primary Examiner, Art Unit 2642